[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 9, 2008
                               No. 07-15971                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A34-613-747

HAMEL IAN SANKAR,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 9, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges

PER CURIAM:

     Hamel Ian Sankar, a citizen and resident of Canada, petitions this Court for
review of the decision of the Board of Immigration Appeals that dismissed his

appeal of the denial of his motion to reopen his removal proceedings. Sankar

argues that the Board erroneously concluded that the Immigration Judge did not

have jurisdiction over his motion because he was outside the United States. We

deny the petition.

      Sankar, a native and citizen of Canada, first entered the United States in

1977. In 2004, Sankar was convicted of possession of cocaine in violation of

Florida law. Fla. Stat. §§ 893.13(6)(A), 893.02(2)(a)(4). In 2005, the Department

of Homeland Security commenced removal proceeding against Sankar based on his

convictions. Sankar admitted the allegations, conceded removability, and was

removed to Canada.

      Almost two years later, Sankar filed a motion to reopen his removal

proceedings. The Immigration Judge denied the motion because Sankar was no

longer in the United States. 8 C.F.R. § 1003.23(b)(1). Sankar filed another motion

to reopen that was also denied by the Immigration Judge. Sankar appealed to the

Board, but the Board dismissed Sankar’s appeal.

      We review the denial of a motion to reopen for abuse of discretion.

Contreras-Rodriguez v. U.S. Att’y Gen., 462 F.3d 1314, 1316 (11th Cir. 2006).

Although the government argues that this Court does not have jurisdiction over this

appeal because we do not have jurisdiction over final orders removing aliens who
                                          2
committed a covered crime, we have jurisdiction if the alien, as here, raises a

“constitutional claim or question[] of law,” 8 U.S.C. § 1252(a)(2)(D).

      The Immigration Judge did not have jurisdiction to consider Sankar’s

motion to reopen. The regulation governing the consideration of a motion to

reopen prohibits an Immigration Judge from hearing a motion filed by individuals

outside the United States. 8 C.F.R. § 1003.23(b)(1). It is undisputed that Sankar

was in Canada when he filed his motion to reopen.

      Sankar argues that, because his deportation was “unlawful,” this Court

should not give effect to those regulations, but we disagree. Sankar contends that

his removal was “unlawful” because under Lopez v. Gonzales, 549 U.S. 47, 127 S.

Ct. 625 (2006), decided eighteen months after he returned to Canada, his criminal

convictions were insufficient for removal. Sankar’s argument is meritless. The

decision Sankar relies upon to support his theory involved a procedurally defective

removal. Mendez v. INS, 563 F.2d 956, 958 (9th Cir. 1977).

      Sankar’s petition for review is DENIED.




                                          3